Citation Nr: 0910204	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to February 
1987, October 1989 to February 1990, and December 1990 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which that confirmed and continued the previously 
assigned rating of 10 percent for the service-connected 
sinusitis.

The claims file has since been transferred to the RO in St. 
Petersburg, Florida

Service connection for headaches secondary to service 
connected sinusitis was denied in the May 2007 rating 
decision.  However, service connection for sinusitis with 
headaches was granted in the August 1997 rating decision.  
The Board considers the Veteran's headaches as part of his 
service connected sinusitis in this decision based on the 
August 1997 rating decision.  


FINDING OF FACT

The medical evidence demonstrates that the Veteran had more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting; does 
not have chronic osteomyelitis following radical surgery; 
does not have near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus; and has 
not had purulent discharge or crusting after repeated 
surgeries.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no greater, for 
sinusitis has been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6512 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated July 2001.  This letter, along with a subsequent 
post-adjudicatory notifications in April 2005 and March 2006, 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate an increased rating claim and the 
relative duties of VA and the claimant to obtain evidence.  

The notice provided to the appellant did not comply with the 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
because it did not provide the specific criteria for an 
increased rating for sinusitis.  However, subsequent duty-to-
assist letters were sent to the Veteran after the initial 
adjudication, in April 2005 and March 2006, that provided 
notice of how disability ratings are assigned.  The January 
2005 Statement of the Case (SOC) included the specific rating 
criteria pertaining to sinusitis.  All of these notifications 
were followed by a March 2007 Supplemental Statement of the 
Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2. 

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection for sinusitis with headaches was granted 
in an August 1997 rating decision and evaluated as 10 percent 
disabling effective June 5, 1995.  

The Veteran's service-connected sinusitis is rated pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6512.

A 10 percent rating is warranted for sinusitis manifested by 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Code 6512.
  
A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. Id.    

A 50 percent rating, the highest allowable under Diagnostic 
Code 6512, is warranted for chronic osteomyelitis following 
radical surgery, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  

Note (1) following the General Rating Formula stipulates that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. Id.    

At the May 2002 VA examination the Veteran complained of 
constant sinus symptoms; frequent headaches, pain over the 
frontal and maxillary sinus areas, chronic nasal congestion 
and constant drainage into his throat, sneezing, itching and 
watery eyes.  The examiner observed that the Veteran had 
bilateral nasal congestion, obstructed breathing, granular 
pharynx and mucoid discharge.  The examiner diagnosed the 
Veteran with chronic sinusitis, and noted that the symptoms 
were mostly year round with some aggravation during fall 
months.  

Private and VA medical treatment records show episodes of 
sinusitis on March 2001, February 4, 2004, February 9, 2004, 
September 2004, November 2004, 
April 14 and 15,  2005, May 2005, July 2005, and January 
2006. 

In his March 2005 appeal, the Veteran reported that he had a 
history of chronic headaches and pain with purulent 
discharge.  He also reported that he had been treated by a 
physician nine times in the last 24 months requiring 
antibiotics and rest.  

At the January 2007 VA examination the Veteran reported that 
he had six episodes that year of sinusitis requiring 
antibiotic treatment for one to two weeks each time.  The 
Veteran also reported that, with his active sinus problems, 
he may stay in bed for days. He also reported a history of 
non-incapacitating episodes which included symptoms of 
headache, fever, purulent drainage and sinus pain.  He 
reported that the number of non-incapacitating episodes per 
year was "near constant" and that the duration of the 
episodes was five or six days. The Veteran presented with 
current symptoms of headaches, sinus pain, and sinus 
tenderness.

The examiner found no evidence of acute disease, however, she 
observed that he had hoarseness and presence of nasal polyps 
but no nasal obstruction, septal deviation, or any other 
symptoms except turbinate hypertrophy bilaterally with 
evidence of drainage.  Purulent drainage was not noted.  She 
diagnosed residuals of chronic sinusitis. It appears the 
Veteran was getting over an episode of sinusitis at the time 
of the exam.   

The evidence closely approximates an overall disability 
picture of more than six non-incapacitating episodes per year 
manifested by headaches, pain, and purulent discharge or 
crusting, which warrants a 30 percent rating.  

However, there is no evidence of record reflecting that the 
Veteran has required surgery for this condition and the 
evidence does not establish that the Veteran's service 
connected sinusitis is manifest by chronic osteomyelitis 
following radical surgery, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Accordingly, a 50 percent rating is not 
warranted. 

The Veteran genuinely believes that his sinusitis is entitled 
to an increased rating.  His factual recitation as to 
symptoms is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of sinusitis and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinion provided by the medical professionals who reviewed 
the claims file and examined the Veteran.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

Application of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) has been considered, but is not here warranted, 
as the medical evidence does not present any exceptional or 
unusual factors which would render application of the 
schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered; 
however, the medical evidence does not show that the 
condition has ever been worse than the 30 percent rating 
assigned, and staged ratings are not appropriate in the 
present case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a 30 percent evaluation for the service-
connected sinusitis, and no greater, is granted. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


